El Juez Asociado Señor Aldrey,
emitió la opinión del tribunal.
 Esta apelación ha sido interpuesta contra sentencia registrada por el secretario de la corte inferior en rebeldía del demandado por la que se le condena al pago de cierta cantidad de dinero; y el único motivo alegado para sostener el recurso es que la sentencia es nula porque el emplazamiento hecho al demandado no llena los requisitos de ley, indispensables para que la corte adquiriese jurisdicción *5sobre el demandado, porque no expresa el objeto de la ac-ción en términos generales, como dispone el artículo 89, No. 2, del Código de Enjuiciamiento Civil.
En el emplazamiento se Mzo saber al demandado que se babía presentado demanda contra el, en la cual y por las alegaciones que en ella se formulan, y de las que se enterará por la copia de la demanda, se suplica que la corte dicte sentencia condenándolo a pagar al demandante $614.11 más $100 para costas, gastos y honorarios de abogado, previnién-dole que de no comparecer a contestar la demanda, dentro de los términos que expresa, el demandante podrá solicitar y obtener sentencia condenándole a pagarle dichas canti-dades.
El emplazamiento diligenciado cumplió el estatuto pues al expresar que se le demandaba para que pagase dichas cantidades y que si no comparecía podía ser condenado a pagarlas, naturalmente le informaba en términos generales que el objeto de la acción era cobrarle lo que debía y no ha-bía pagado, pues no es necesario que se diga en él si el de-recho al cobro nace de trabajo, servicios, o de cosas vendi-das y entregadas y porque esto aparecerá de la demanda, según fué resuelto en el caso de Bewick v. Muir, 83 Cal. 368. Véase también People v. Dodge, 104 Cal. 487.

La sentencia apelada debe ser confirmada.